     Case 1:18-cv-00246-NONE-BAM Document 37 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT BARBOUR,                                     Case No. 1:18-cv-00246-NONE-BAM (PC)
12                       Plaintiff,                      ORDER GRANTING DEFENDANT’S EX
                                                         PARTE MOTION FOR EXTENSION OF
13            v.                                         TIME TO RESPOND TO COMPLAINT
14    UNITED STATES OF AMERICA,                          (ECF No. 36)
15                       Defendant.
16

17          Plaintiff Scott Barbour (“Plaintiff”) is a federal prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346(b).

19          On September 2, 2020, the Court granted in part and denied in part Defendant United

20   States of America’s motion to dismiss. (ECF No. 33.) This action now proceeds only on

21   Plaintiff’s claim for failure to patrol. Accordingly, on September 3, 2020 the Court directed

22   Defendant to file an answer or other responsive pleading to Plaintiff’s first amended complaint

23   within twenty-one (21) days. (ECF No. 34.) On September 14, 2020, Plaintiff filed a motion for

24   reconsideration of the Court’s order granting in part and denying in part Defendant’s motion to

25   dismiss. (ECF No. 35.)

26          Currently before the Court is Defendant’s request for an extension of time to respond to

27   the complaint, filed September 23, 2020. (ECF No. 36.) Defendant requests an extension of time

28   until after Plaintiff’s motion for reconsideration is resolved. (Id.) Plaintiff has not had an
                                                        1
     Case 1:18-cv-00246-NONE-BAM Document 37 Filed 09/24/20 Page 2 of 2

 1   opportunity to respond to the motion, but the Court finds no need for a response. The motion is

 2   deemed submitted. Local Rule 230(l).

 3          The Court, having considered Defendant’s request, finds good cause to grant the requested

 4   extension of time. Fed. R. Civ. P. 6(b). The Court further finds that Plaintiff will not be

 5   prejudiced by the requested extension, as it will allow time for resolution of Plaintiff’s pending

 6   motion for reconsideration prior to the filing of Defendant’s responsive pleading.

 7          Accordingly, it is HEREBY ORDERED as follows:

 8      1. Defendant’s request for an extension of time to respond to the complaint, (ECF No. 36), is

 9          GRANTED;

10      2. The deadline for Defendant to file a responsive pleading is VACATED;

11      3. The Court will reset the deadline for Defendant to respond to the complaint following

12          resolution of Plaintiff’s motion for reconsideration; and

13      4. Defendant’s opposition or other response to Plaintiff’s motion for reconsideration, if any,

14          remains due on or before October 6, 2020.

15
     IT IS SO ORDERED.
16

17      Dated:     September 24, 2020                          /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
